Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-9, 12-16 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beek et al. (hereafter Beek)(US PgPub 2005/0063566).
Regarding claim 1, Beek discloses a system for biometric pre-identification (see Title and Figures 1 and 4), comprising: a biometric pre-identification device (Figure 1, Element 20 and Paragraph 0030 where the camera unit captures images of a user); and a financial device (Figures 1, 4, Elements 50, 70, 80 and Paragraph 0142 where the external controller corresponds to an ATM); wherein: the biometric pre-identification device is configured to: obtain a digital representation of a biometric for a person prior to arrival of the person at the financial device (Figure 1, Element 20 and Paragraphs 0030 and 0135 where images of a user’s face are captured as they approach the ATM); and determine an identity of the person using the digital representation of the biometric (Paragraphs 0108-0110 and 0135 where an 
Regarding claim 2, Beek discloses wherein the financial device obtains information for the payment account that is associated with the identity (Paragraph 0142 where the ATM obtains payment account information).
Regarding claim 3, Beek discloses wherein the financial device obtains information for the payment account from the person after the arrival of the person at the financial device (Paragraph 0142 where the ATM obtains payment account information based on received identity data).
Regarding claim 4, Beek discloses wherein the financial device receives a risk associated with the person from the biometric pre-identification device (Paragraph 0130).
Regarding claim 6, Beek discloses wherein the biometric pre-identification device obtains the digital representation of the biometric for the person via an image sensor (Figure 1, Element 21).
Regarding claim 7, Beek discloses wherein the biometric pre-identification device determines the identity of the person using the digital representation of the biometric by transmitting the digital representation of the biometric to a backend (Figure 4 and Paragraphs 0097-0104).
Regarding claim 8, Beek discloses a system for biometric pre-identification (see Title and Figures 1 and 4), comprising: a biometric pre-identification device (Figure 1, Element 20 and Paragraph 0030 where the camera unit captures images of a user); and a financial device (Figures 1, 4, Elements 50, 70, 80 and Paragraph 0142 where the external controller corresponds to an ATM); wherein: the biometric pre-identification device is configured to: obtain a digital representation of a biometric for a person 
Regarding claim 9, Beek discloses wherein the biometric comprises at least a portion of a face of the person (Figure 1, Element 20 and Paragraphs 0030 and 0135 where images of a user’s face are captured as they approach the ATM).
Regarding claim 12, Beek discloses wherein the financial device facilitates the financial transaction by verifying that the person is authorized to engage in the financial transaction (Paragraph 0142 where a user is allowed access to the ATM and perform financial transactions upon authentication).
Regarding claim 13, Beek discloses wherein the financial device facilitates the financial transaction by verifying that the person is authorized to use a payment account associated with the financial transaction (Paragraph 0142 where a user is allowed access to the ATM and perform financial transactions upon authentication).
Regarding claim 14, Beek discloses wherein the financial device facilitates the financial transaction by processing a payment for the financial transaction (Paragraph 0142 where a user is allowed access to the ATM and perform financial transactions upon authentication).

Regarding claim 16, Beek discloses wherein the action comprises allowing the person access (Paragraph 0139 where the user is allowed check-in access or boarding access when the identity is authenticated).
Regarding claim 19, Beek discloses wherein the action comprises processing a payment (Paragraph 0142 where a user is allowed access to an ATM and perform financial transactions upon authentication).
Regarding claim 20, Beek discloses wherein the accommodation station uses payment information associated with the identity to process the payment (Paragraph 0142 where a user is allowed access to the ATM and perform financial transactions upon authentication).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Beek and in view of Tseng et al. (hereafter Tseng)(US PgPub 2013/0160141).
Regarding claim 5, Beek does not specifically disclose wherein the biometric pre-identification device comprises a mobile device associated with the person.  In the same field of endeavor, Tseng discloses a mobile device that provides biometric identification of a user (Figure 2A and Paragraphs 0020 and 0058).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the mobile biometric identification of Tseng to the system of Beek, motivation being to allow a user to pre-identify himself/herself upon approach to the ATM which increases system flexibility and functionality. 
Regarding claims 10-11, Beek does not specifically disclose wherein the biometrics comprising at least a portion of the retina or iris of the person.  In the same field of endeavor, Tseng discloses mobile biometric identification using both iris and retina scanning (Paragraph 0058).
.

Allowable Subject Matter
Claims 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D ALUNKAL whose telephone number is (571)270-1127. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/THOMAS D ALUNKAL/Primary Examiner, Art Unit 2687